Citation Nr: 1514797	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-14 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to September 1978; from September 2001 to September 2003; from April 2007 to July 2007; and from May 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) that in relevant part denied service connection for chronic fatigue syndrome.

In November 2012 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO.  A transcript of his testimony is of record.

In May 2014 the Board issued a decision that in relevant part denied service connection for chronic fatigue syndrome; the Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015 the Court issued an Order granting a Joint Motion for Partial Remand by the Parties (Joint Motion) and vacated that part of the Board's decision that had denied service connection for chronic fatigue syndrome.  The file has now been returned to the Board for action in compliance with the Court's Order. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In its May 2014 decision the Board relied in part on a VA Gulf War Protocol examination in May 2008 in which the examiner observed that the Veteran had received vitamin B-12 supplement in the past, which had helped him to have more energy; the examiner concluded the Veteran did not meet the objective criteria for diagnosis of chronic fatigue syndrome.  Based in part of the examiner's opinion the Board concluded that the Veteran's claimed fatigue is suggestively associated with B-12 deficiency and/or nonservice-connected leukopenia, and that there is no medical evidence linking either condition to service.

It was noted in the Joint Motion that a subsequent May 2010 treatment record by Dr. D. Mann indicates that B-12 injections did not really improve any clinical symptoms of fatigue.  The parties stated that this treatment record presents a question as to whether the Veteran's fatigue is unrelated to B-12 deficiency or leukopenia.  The Joint Motion directed the Board to either return the case to the May 2008 VA examiner for an addendum, or to obtain a new opinion on this question.  The Board finds a new VA chronic fatigue examination would aid in addressing this claim.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for symptoms including fatigue since 2010.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA chronic fatigue syndrome examination to determine whether the Veteran suffers from that disorder and if not, to obtain an opinion as to whether the Veteran's fatigue is related to diagnosed conditions or is an undiagnosed disability related to his Persian Gulf service.  The claims file must be reviewed by the examiner.  Any indicated tests should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should respond to the following:

a.  Does the Veteran meet the diagnostic criteria for chronic fatigue syndrome?

b.  If not, is the Veteran's claimed fatigue attributable to   a known clinical diagnosis?  In rendering this opinion, please address the significance of his diagnosed mild leukopenia and macrocytosis as noted in the records from Dr. Mann, as well as the statement from that physician in May 2010 suggesting the B-12 shots did not improve the clinical symptoms of fatigue. 

c.  If the Veteran has fatigue that is not attributable to a known clinical diagnosis, is his fatigue at least as likely as not (50 percent probability or greater) an undiagnosed illness resulting from his service in the Persian Gulf?  Please explain why or why not.  

3.  After the above has been completed to the extent possible and any additional development deemed necessary has been accomplished, the AOJ should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided with an SSOC and provided an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




